TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00275-CV


Allan Baggarly, Appellant

v.

Shirley Baggarly, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2001-063C, HONORABLE JACK H. ROBISON, JUDGE PRESIDING




	Appellant Allan Baggarly filed a timely notice of appeal on April 3, 2002.  The notice
of appeal states that he is appealing a trial court judgment signed January 3, 2002. 
	On April 29, 2002, this Court received notice from the court reporter in the trial court
proceeding that appellant had neither paid nor made arrangements to pay for preparation of the
reporter's record.  On May 2, 2002, this Court received notice from the Comal County District Clerk
that appellant had neither paid nor made arrangements to pay for preparation of the clerk's record. 
The clerk's and reporter's records were due to be filed in this Court by May 3, 2002.  See Tex. R.
App. P. 35.1(a) (when motion for new trial filed timely, clerk's and reporter's records due in
appellate court within 120 days after judgment signed).  
	On May 8, this Court sent a letter to appellant requesting that he submit a status report
to this Court by May 20 that informed this Court about his payment arrangements for the clerk's and
the reporter's records.  We further informed appellant that failure to respond to the letter would result
in dismissal of the appeal for want of prosecution.  See Tex. R. App. P. 37.3 (b), (c).  
	On May 15, appellant's attorney submitted to this Court a motion to withdraw as
appellant's counsel.  On May 20, appellant's attorney filed a first amended motion to withdraw.
	The first amended motion to withdraw as appellant's counsel is granted.  The original
motion to withdraw as appellant's counsel is dismissed.  
	Appellant has not informed this Court about any payment arrangements with the
district clerk or court reporter for preparation of the clerk's and the reporter's records; appellant has
not responded in any way to this Court's correspondence.  Appellant has also failed to pay his filing
fees in this Court.  Because appellant has failed to pay or inform this Court about arrangements to
pay for these appellate records, the appeal is dismissed for want of prosecution.  See Tex. R. App.
P. 37.3(b).  


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   June 6, 2002
Do Not Publish